

116 S2965 IS: USPS Fairness Act
U.S. Senate
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2965IN THE SENATE OF THE UNITED STATESDecember 3, 2019Mr. Daines (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to repeal the requirement that the United States Postal
			 Service prepay future retirement benefits, and for other purposes.
	
 1.Short titleThis Act may be cited as the USPS Fairness Act. 2.Repeal of required prepayment of future Postal Service retirement benefitsSubsection (d) of section 8909a of title 5, United States Code, is repealed.